DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Carter, #52410 on 03/10/2021.

The application has been amended as follows: 

The specification page 13 paragraph 4, line 2 discloses “time is les” and has been amended to “time is less”.
The specification page paragraph 2, line 1 discloses “FIG. 4 is a block diagram 400” and has been amended to “FIG. 4 is a block diagram”.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claims in discussion is the inclusion of “measuring a maximum HARQ retransmission time with at the UE after receiving the ACK; comparing the measured HARQ retransmission time with a remaining discontinuous reception (DRX) cycle time of the UE and determine the link state of the UE”.  The prior art of record discloses the methodology to calculating a Transmission Time Interval which may be analogous to maximum HARQ but do not specify the sequence of measuring the parameter after receiving the acknowledgement (ACK).  The further inclusion of “comparing the measure HARQ retransmission time with a remaining discontinuous reception (DRX) cycle time of the UE and determining a link state of the UE” along with the conditions to switch to a sleep mode and removing data from the HARQ buffer are steps that are not disclosed as steps performed in sequence to derive a link state of the UE as commonly items that determine the link status are descriptors of the quality of the signal being received.  Claim 9 follows the same treatment of claim one being the apparatus must have all the features which the prior art in combination does not cover the claimed invention.
Claims 2-8, and 10-16 are allowable because they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for prior art relevant and exemplary of the art at the time of application for the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476